          Case 1:20-cv-00056-RC Document 7-2 Filed 01/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                      Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


     [PROPOSED] ORDER FOR APPEARANCE OF ATTORNEY KYLE J. TISDEL
                            PRO HAC VICE


       A motion has been made for attorney Kyle J. Tisdel to appear pro hac vice before this

Court for purposes of the above captioned case with Samantha Ruscavage-Barz, an active

member of good standing in the Bar of this Court to act as local counsel. Mr. Tisdel’s motion and

declaration appear to be in order and in compliance with LCvR 83.2(d).

       Accordingly, IT IS HEREBY ORDERED that the motion for Daniel L. Timmons to

appear pro hac vice is granted.

                              DATED THIS            day of                        , 2020.




                              UNITED STATES DISTRICT JUDGE




                                               1
          Case 1:20-cv-00056-RC Document 7-2 Filed 01/16/20 Page 2 of 2




Attorneys and parties entitled to be notified of entry of this proposed order:

Counsel for Plaintiffs:

Samantha Ruscavage-Barz
WildEarth Guardians
301 N. Guadalupe Street, Suite 201
Santa Fe, NM 87501
sruscavagebarz@wildearthguardians.org


Federal Defendants:

DAVID BERNHARDT, Secretary
U.S. Department of the Interior
1849 C Street N.W.
Washington, D.C. 20240

WILLIAM PERRY PENDLEY, Acting Director
U.S. Bureau of Land Management
1849 C Street N.W.
Washington, D.C. 20240

U.S. BUREAU OF LAND MANAGEMENT
1849 C Street N.W.
Washington, D.C. 20240




                                                 2
